EXHIBIT FOR IMMEDIATE RELEASE Contacts: Kipp A. Bedard Daniel Francisco Investor Relations Media Relations kbedard@micron.com dfrancisco@micron.com (208) 368-4400 (208) 368-5584 Web site URL http://www.micron.com MICRON TECHNOLOGY, INC., ANNOUNCES APPOINTMENT OF CHIEF FINANCIAL OFFICER BOISE, Idaho, March 20, 2008–Micron Technology, Inc., today announced the appointment of Ronald C. Foster to the position of Chief Financial Officer (CFO) and Vice President of Finance, effective April 1. Foster served as the CFO of FormFactor,
